DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 22, 24-27, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (US Pub. 2013/0107370 A1) in view of Sinapi et al. (US Pub. 2016/0236974 A1) and Amin et al. (US Pub. 2011/0092353 A1).
Lander discloses a glass article with at least one anti-glare surface and display system that incorporates the glass article with controlled sparkle properties (abstract and [0003]) with a surface roughness, Ra, of 50 to 500 nm (0.05 to 0.5 microns) ([0074]) which overlaps the claimed range. The article is a cover glass for a display device which is considered to disclose an electronic device where the glass can be touched by a user (claim 16). Given the article in Lander has a surface roughness which will produce some amount of haze, the article is considered to be translucent ([0080]).
Lander does not specifically disclose the spacing or density of the features as claimed.
Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be touched by a user (abstract, where touch of the glass sheet is specifically referenced in abstract and [0001]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the surface features in Lander to be designed to have an RSm value as taught in Sinapi to provide a desired antiglare and soft touch effect (Sinapi, abstract and see Lander, abstract where the surface of the article should have an antiglare effect).
Lander in view of Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Lander in view of Sinapi that the spacing between features is between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi (Sinapi, [0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2) which overlaps the claimed ranges.
Lander discloses that the surface of the article can be a glass, composite, ceramic or combination ([0063]) which suggests a glass-ceramic but the material is not specifically disclosed as being glass-ceramic. Lander further does not disclose the article being opaque, lithium aluminosilicate, magnesium aluminosilicate, zinc oxide aluminosilicate, a glass-ceramic with a spodumene phase, or the volume crystallinity of the glass-ceramic.
Amin discloses a glass ceramic article suitable for use as an electronic device housing or enclosure which comprise a glass-ceramic material (abstract). The glass-ceramic can be transparent to opaque ([0013]) and may be contain aluminosilicate crystal including lithium aluminosilicate, magnesium aluminosilicate, and zinc oxide aluminosilicate where the crystal phases for the glass-ceramic includes spodumene ([0028], [0032], and Table 1). The amount of crystallinity is controlled by the method of heat treating the glass article ([0048]-[0051]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the etched glass, ceramic, or combination surface in Lander in view of Sinapi to be the glass-ceramic, including one of the materials taught in Amin, lithium aluminosilicate, magnesium aluminosilicate, and zinc aluminosilicate where the crystal phases for the glass-ceramic includes spodumene as taught in Amin as a conventionally known suitable material for a cover for electronic devices (Amin, abstract and Lander, claim 16) and as a material which exhibits fracture toughness and hardness higher than exhibited by glass as well as low thermal conductivity is particularly suitable for use as durable housings or enclosures for electronic devices (Amin, [0002]). It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Lander in view of Sinapi and Amin to have a desired level of transparency including being opaque as taught in Amin to have an article that has desired fracture toughness that is suitable for an electronic enclosure (Amin, [0006]-[0008] and [0013]) where the surface structure in Lander in view of Sinapi would still be desired in order to have antiglare and soft touch properties (Lander, abstract and Sinapi, abstract). Last, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the degree of crystallization for the glass-ceramic article in Lander in view of Sinapi and Amin is designed based on the heat treatment employed in forming the article (Amin, [0048]-[0051]) to achieve the desired level of various properties including fracture toughness, strength, hardness, thermal conductivity, transparency, formability, machinability, design flexibility and manufacturing costs (Amin, [0011] and [0047]).  
In the alternative, claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander in view of Sinapi and Amin as applied to claim 15 above, and further in view of Beall (US Pub. 2007/0281850 A1).
Lander in view of Sinapi and Amin discloses the article of claim 1 as discussed above. 
To the extent, Lander in view of Sinapi and Amin is not considered to disclose the crystallinity of the article, Beall discloses toughened glass-ceramic with high crystallinity (abstract) of at least about 85% by volume or more than 90% by volume ([0013]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glass-ceramic in Lander in view of Sinapi and Amin to have crystallinity of more than 90% by volume as taught in Beall to have a glass-ceramic with high fracture toughness and low CTE as well as high hardness, high Young’s modulus, good thermal stability, high strength, low density, good dielectric properties and reduced risk of fracture (Beall, [0007] and [0010]).
Claims 15-18, 22, 24-32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (US Pub. 2013/0107370 A1) in view of Sinapi et al. (US Pub. 2016/0236974 A1) and Dejneka et al. (US Pub. 2014/0087194 A1).
Lander discloses a glass article with at least one anti-glare surface and display system that incorporates the glass article with controlled sparkle properties (abstract and [0003]) with a surface roughness, Ra, of 50 to 500 nm (0.05 to 0.5 microns) ([0074]) which overlaps the claimed range. The article is a cover glass for a display device which is considered to disclose an electronic device where the glass can be touched by a user (claim 16). Given the article in Lander has a surface roughness which will produce some amount of haze, the article is considered to be translucent ([0080]).
Lander does not specifically disclose the spacing or density of the features as claimed.
Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be touched by a user (abstract, where touch of the glass sheet is specifically referenced in abstract and [0001]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the surface features in Lander to be designed to have an RSm value as taught in Sinapi to provide a desired antiglare and soft touch effect (Sinapi, abstract and see Lander, abstract where the surface of the article should have an antiglare effect).
Lander in view of Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Lander in view of Sinapi that the spacing between features is between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi (Sinapi, [0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2) which overlaps the claimed ranges.
Lander discloses that the surface of the article can be a glass, composite, ceramic or combination ([0063]) which suggests a glass-ceramic but the material is not specifically disclosed as being glass-ceramic. Lander further does not disclose the article being opaque, white, black, lithium aluminosilicate, magnesium aluminosilicate, zinc oxide aluminosilicate, or the volume crystallinity of the glass-ceramic.
Dejneka discloses a formable and/or color tunable, crystallizable glass-ceramic (abstract) comprising lithium, magnesium, and zinc oxide aluminasilicate ([0067]-[0073], [0085]-[0087]) where the amount of crystalline phases is less than 20 wt or vol% ([0066], [0088], and [0100]) which is considered to overlap less than 30 vol%. The glass-ceramic may be black or white and translucent or opaque as an aesthetic color choice ([0092] and [0094]-[0098]) and is usable in electronic applications ([0037]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the etched glass, ceramic, or combination surface in Lander in view of Sinapi to be the glass-ceramic, including one of the materials taught in Dejneka, lithium aluminosilicate, magnesium aluminosilicate, and zinc aluminosilicate with the amount of crystalline phases is less than 20 wt or vol%  as taught in Dejneka as a conventionally known suitable material for electronic devices (Dejneka, [0006] and [0037] and Lander, claim 16) and to improve the choices for housings or enclosures for electronic devices that are formable and color-tunable as while as being strong and scratch resistant (Dejneka, [0006]). It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Lander in view of Sinapi and Dejneka to have a desired level of transparency including being opaque and a desired color of white or black as taught in Dejneka to have an article that is suitable for an electronic enclosure and have a desired aesthetic (Dejneka, [0006], [00037], and [0094]-[0098]) where the surface structure in Lander in view of Sinapi would still be desired in order to have antiglare and soft touch properties (Lander, abstract and Sinapi, abstract).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection over the claims, Applicant argues that the claimed article is now translucent or opaque and there is no reason to modify the display sparkly in Lander as taught in Sinapi when the display is translucent or opaque given these transparencies are not useful for display screens. 
Examiner respectfully disagrees that it would not be obvious to modify Lander in view of Sinapi. First, with respect to the term “translucent,” a material that does not let through 100% light is considered translucent given Applicant has not defined the term and there is no standard definition applied to the term. Further, in both Lander and Sinapi, the glass article are roughened to have some haze to the article which will block light so that less than 100% of light will be transmitted (Lander, abstract and Sinapi, abstract). Thus, both Lander and Sinapi are considered to be “translucent articles” and the motivation to combine the two is still considered valid. In addition, both Lander and Sinapi are to anti-glare films where the article in Sinapi additionally provides a soft-touch which are properties that involve an article’s surface and surface reflection so that the transparency of the article will not matter in terms of the desire to have an article that does not have glare and has a soft touch. Thus, the two references are still considered combinable even when transparency of the articles is low because the teachings are still considered relevant for a low transparency article since the surface structure would still provide low glare and soft touch. Therefore, the combination of Lander, Sinapi, and Amani are considered to disclose the claimed invention. 
Thus, for the reasons discussed above, the 35 USC 103 rejection is respectfully maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783